Case 1:19-cr-00373-PGG Document 190 Filed 01/21/20 Page 1 of 2
Case 1:19-cr-00373-PGG Document 190 Filed 01/21/20 Page 2 of 2
                    Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 1 of 11



                    Tonya E. Prescott, Esq. — CSB# 123530
                    Valerie E. Prescott, Esq. — CSB# 170134                            SUPER'
                                                                                                  FILE
                                                                                                 COURT OF CA1.1E10414804
           2                                                                                     NTY OF. ORANGE
                                                                                          LAmorpto vy IFTICF CENTER
                          Weal               ivied! ne.                                          DEC 0 4 al               2018
                              CeeitVedga" 2aiv gpeciatits
           4
                     (gh %le (gatnalifoniaamid           gpdalizalim                  DAVID H. YAt.4.1-S.AKI, Clotif of the Cetera
                                 400 West First Street
           5                 Tustin, California 92780-3003                            BY       I. DUDE-VOIR            BERM(
                     Tel: (714) 730-5200 Fax: (714) 730-5225
           6

           7   Attorneys for Respondent, Lisa Storie-Avenatti

           8                                SUPERIOR COURT, STATE OF CALIFORNIA

           9                         COUNTY OF ORANGE, LAMOREAUX JUSTICE CENTER

          10                                              FAMILY LAW DIVISION

          11   Michael Avenatti,                                  CASE NO.:     17 D 009930

          12                      Petitioner,                     STIPULATION AND ORDER THEREON

          13   vs.                                                Assigned for all purposes to:
                                                                         Judge Carol L. Henson
          14   Lisa Storie-Avenatti,                                    Department L71

          15                      Respondent.

          16

          17            ITISHEREBYSTIPULATED, by and between Petitioner, Michael Avenatti, and Respondent

          18   Lisa Stone- Avenatti, individually and through her attorney of record, Valerie E. Prescott, of Prescott

          19   & Prescott, Inc. as follows:

          20   1.       Petitioner, Michael Avenatti, acknowledges service and receipt of the following

          21            documents/orders:

          22            a.        Notice of Ruling - Motions (2) To Compel Further Discovery Responses (Demandfor

          23                      Production ofDocuments, Set One date 12/29/2017; Form Interrogatories - Family Law

          24                      Set One served 12/29/2017);

          25            b.        Findings and Order After Hearing filed on October 22, 2018;

          26            c.        Application and Order to Appearfor Examination, set for 12/7/2018 at 8:45 a.m. in L71,

          27                      a copy of which is attached hereto, as Exhibit A.

          28   2.       Both parties agree not to file any motions in the pending dissolution matter, case #17D009930,


                                                        STIPULATION AND ORDER THEREON
12/1/18
               PETITIONER: MICHAEL AVENATTI
               RESPONDENT: LISA STORIE-AVENATTI                        PAGE 1                             OCSC CASE NO.: 17 D 009930
                     Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 2 of 11



            1            for 60 days from the date that this agreement was initially reached on 12/13/2018, i.e. not until

            2            1/13/2019, provided that Petitioner, Michael Avenatti makes a child support payment to

            3            Respondent, Lisa Storie-Avenatti of at least $40,000 on 12/3/2018 and $40,000 on 1/2/2019.

            4            If either payment is not made timely, and in full, Respondent, Lisa Storie-Avenatti, shall not be

            5            restrained from filing nor proceeding with any motion within the family law dissolution case

            6            #17D009930.

            7   3.       It is stipulated that counsel for Respondent shall appear and continue the hearing presently set

            8            for 12/7/2018. Petitioner, Michael Avenattti, waives his personal appearance for the 12/7/2018

            9            Judgment Debtor hearing. Petitioner, Michael Avenatti, stipulates and agrees to accept service

           10            of the new hearing date via email sent to his email address of mavenattiO,eaganavenatti.com.

           11            Petitioner, Michael Avenatti, further stipulates that service by email of the new hearing date is

           12            valid personal service upon him and that the Court's personal jurisdiction over him will continue

           13            to the new hearing date.

           14   4.       Petitioner, Michael Avenatti, hereby stipulates to turn over the assets listed on Exhibit B as

  g1       15            partial satisfaction of the support due and owing from Petitioner to Respondent pursuant to the

           16            Findings and Order After Hearing filed on 10/22/2018 (" hereinafter "SUPPORT ORDER").
esen       17            The assets listed on Exhibit B shall be liquidated and sold. The Parties agree that Petitioner's

  &ci      18            stipulation herein does not waive any of Petitioner's statutory legal or procedural objections to

           19            the SUPPORT ORDER and Petitioner expressly reserves the right to challenge the support order.

           20   5.       The parties hereby stipulate that the assets listed on Exhibit B attached hereto and incorporated

           21            herein shall be characterized as community property, assigned to Petitioner, Michael Avenatti

           22           as his sole and separate property, and subject to equalization to Respondent, Lisa Storie-

           23            Avenatti.

           24   6.       With respect to each asset listed on Exhibit B, and turned over to Respondent pursuant to this

           25            agreement, the Court hereby reserves for future determination the issue of characterization and

           26           allocation of any post separation lien or encumbrance incurred by the Petitioner where an asset

           27           on Exhibit B was used for collateral.

           28   7.      The Parties agree that with respect to each asset listed on Exhibit B and turned over to


                                                     STIPULATION AND ORDER THEREON
 12/1/18        PETITIONER: MICHAEL AVENATTI
                RESPONDENT: LISA STORIE-AVENATTI                  PAGE 2                        OCSC CASE NO.: 17 D 009930
                    Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 3 of 11



           1            Respondent:

           2            a.      Respondent shall have exclusive possession custody and control of said asset pending

           3                    sale;

           4            b.      The issue of which party is responsible for revolving payments on any outstanding liens

           5                   or encumbrances pending sale is reserved for future determination;

           6            c.      Petitioner shall maintain all insurance polices covering said assets pending sale;

           7            d.      Respondent is hereby authorized to sell each asset forthwith without any further

           8                   authorization from Petitioner;

           9            e.      Respondent shall satisfy any asset specific lien or encumbrance from the gross proceeds

          10                   of sale and shall retain the net proceeds of sale as the partial payment toward the

          11                    SUPPORT ORDER.

          12            f.     Respondent shall provide an accounting to Petitioner of all assets sold.

          13   8.       The Parties agree that payments made from the sale of the assets turned over to Respondent shall

          14            be applied first to Petitioner's child support obligation, then to Petitioner's spousal support

          15            obligation and then toward any other amounts ordered in the nature of support under the

          16            SUPPORT ORDER.

          17   9.       Northwestern Mutual Life Insurance Policy #18441100.          Petitioner, Michael Avenatti shall

          18            provide documentary proof that the payments on said policy are current. Petitioner, Michael

          19            Avenatti shall maintain and pay all payments as they become due on said policy. Petitioner,

          20            Michael Avenatti shall provide documentary evidence that Respondent, Lisa Storie-Avenatti is

          21            still the beneficiary of said policy on or before 12/10/2018 or within 5 business days of a demand

          22            post 12/10/2018 by Respondent, Lisa Storie-Avenatti thereafter.

          23   10.      Petitioner, Michael Avenatti agrees that on or before 12/20/2018, he shall produce all banking

          24            records for the period 1/1/2016 through 11/30/2018 for Eagan Avenatti, LLP, Michael Avenatti,

          25            and Avenatti & Associates to Respondent's Counsel. If documents are not received on or before

          26            12/20/2018, Respondent, Lisa Storie-Avenatti shall not be restrained from filing any motions

          27            within the family law dissolution case after 12/20/2018. Respondent, Lisa Storie-Avenatti agrees

          28            that on or before 12/20/2018, she shall produce all banking records for the period 1/01/2016


                                                    STIPULATION AND ORDER THEREON
12/1/18        PETITIONER: MICHAEL AVENATTI
               RESPONDENT: LISA STORIE-AVENATTI                  PAGE 3                         OCSC CASE NO.: 17 D 009930
                     Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 4 of 11



           1             through 11/30/2018 for Lisa Storie-Avenatti and Ikaria to Petitioner. If documents are not

           2             received on or before 12/20/2018, Petitioner Michael Avenatti shall not be restrained from filing

           3             any motions within the family law dissolution case after 12/20/2018. The purpose of this

           4             exchange is to facilitate a voluntary settlement conference with a private retired judicial officer.

           5   11.       Each party shall cooperate fully with the other, shall execute any document reasonably requested

           6             by the other or by a buyer, and to furnish information needed in order to effectuate the transfer

           7             and sale of the assets addressed herein.

           8   12.       Within 3 business days of the request, each party shall execute the documents required in order

           9             to transfer title and/or facilitate the sale of the items set forth herein. If either party fails or

          10             refuses to execute the tendered documents within the time stated herein above, upon ex parte

          11             declaration, the Court shall upon ex parte application to the Court, appoint the Clerk of Court

          12             of the Superior Court of California as Elisor pursuant to Code of Civil Procedure Section 128.4

          13             to execute such documents in the place and stead of the party who has failed or refused to do so.

          14   13.       The court's jurisdiction to award the sale or turn over of further assets is reserved until the time

          15             of the continued further Judgment debtor hearing.

          16   14.       The court's jurisdiction is reserved over the above assets until they have been sold.

          17   15.       Each of the parties acknowledge that he or she has read this Stipulation and Order Thereon and

          18             each of its provisions in full and hereby acknowledges that they have entered into this agreement

          19             freely and voluntarily.

          20   ///

          21   ///

          22   ///

          23   ///

          24   ///

          25   ///

          26   ///

          27   ///

          28


                                                      STIPULATION AND ORDER THEREON
12/1/18        PETITIONER: MICHAEL AVENATTI
               RESPONDENT: LISA STORIE-AVENATTI                     PAGE 4                        OCSC CASE NO.: 17 D 009930
                Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 5 of 11




                 16.      This Stipulation and Order Thereon may be signed in separate counterparts. A. facsimile or other
            2             electronic signature shall be treated as an original by the Court for purposes of filing this
            3             document.

            4    /I is So Stipulated:
            5
                          11-30-2018                            Please refer the attached signature
            6    Dated:
                                                                Michael Avenatti, Respondent
            7             11-30-2018                            Please refer the attached signature
                 Dated:
            8                                                   Lisa Storie-Avenatti, Respondent

            9                                                  Approved s,-.t57o)!ni and Content:

           10
                 Dated: H-30 —09-0/‘
           11                                                        tie E. Pres ott, stre,- rescott & Prescott Inc.
                                                                 ()tinsel for Res ondent, isa Storie-Avenatti
           12
                 IT 15SO ORDERED:
           13
                 Dated:               //
           14                                                  Honorable Judge Carol X,. Henson
                                                               Judge of the Superior Court of California
           15                                                  County of Orange, Lainoreaux Justice Center (L71)

           16
           17
           18

           19
           20

           21
           22

           23
           24
           25

           26

           27
           28

                                                     STIPULATION AND ORDER THEREON
11/30/18        PETITIONER: MICHAEL AVENATTI
                RESPONDENT: LISA STORIE-AVENATTI                 PAGE 5                         OCSC CASE NO.: 17 D 009930
                Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 6 of 11




            1    16.      This Stipulation and Order Thereon may be signed in separate counterparts. A facsimile or other
            2             electronic signature shall be treated as an original by the Court for purposes of filing this
            3             document.
            4 It is So Stipulated:
            5
                 Dated:      11-30-18
                                                               Michael Avez     1, Respondent
            7
                 Dated:
            8                                                  Lisa Storie-Avenatti, Respondent

            9                                                  Approved as to Form and Content:
           10
                Dated:
           11                                                  Valerie E. Prescott, Esq.; Prescott & Prescott Inc.
                                                               Counsel for Respondent, Lisa Storie-Avenatti
           12
                IT ISSO ORDERED:
           13
           14
                Dated:                                              5-2-Yuut Eak           bye
                                                               Honorable Judge Carol L. Henson
                                                               Judge of the Superior Court of California
           15                                                  County of Orange, Lanioreaux Justice Center (L71)

           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                                                    STIPULATION AND ORDER THEREON
11/30/18        PETITIONER: MICHAEL AVENATTI
                RESPONDENT: LISA STORIE-AVENATTI                 PAGE 3                         OCSC CASE NO,: 17 049930
                      Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 7 of 11




 6.      This Stipulation and Order ThereOn may be signed inseparate counterparts, A facsimile or other
         electronic signature shall be treated as an original by the Cotu-t for pUrposes of tiling this
         doeutnent.

rt is So Stipulated:


›ated:      11-30-18
                                                                  espou ent
)ated:
                                                xsa tone- venath,    espon ent
                                              Approved as to Fortis and Content:

Dated:
                                              Valerie E. Prescott, Esq.; Prescott & Prescott Inc,
                                              Counsel for Respondent, Lisa Storie-Avenatti
IT IS SO ORDERED;
Dated
                                              Honorable dg,c Carol          son
                                              Judge of the Superior Court of California
                                              County of Orange, Lamoreaux Justiee Center (L71)




                                     STIPULATION AND ORDER THEREON
TITIONER: MICHAEL AVENATTI
'SPONDENT: USA STORIE-AVENATTI                   PAGE 5                       OCSC CASENa: 17 D 009930
     Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 8 of 11




 1                                   EXHIBIT A

 2
 3
 4
 5
 6
 7
 8

 9
10
11
12
13
14

15
16
17
18
19
20
21
22
23

24
25
26
27
28
             Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 9 of 11




                                                                                                                            AT-138/EJ-125
     ATTORNEY ORPARTY WM-100T ATIOMEY:                 STATEOAR NO.:                                         FoncounroseonLy
     uNne Matthew S DeArrney 199294                                                                             ELECTRONICALLY FILED
                                                                                                                Superior Cowl of California
     FIRWIAM: THE LAW OFFICE OF MILO F, DE ARMEY                                                                         County of Orange
     SI-METAL/DRESS: 950 WEST 17TH STREET, SUITE A                                                               Lamoreaux Justice Canter
     cim SANTA ANA                             STATE: CA ZIP CODE:92706                                                11/6/2018 4:19 PM
     TELEPHONE NO.: (714) 558-7744           FAX NO.: (714) 558-0925                                  David H. Yamasekl, Clerk of the Court
                                                                                                                   By: D. Hanzlch, Deputy
     mmitnmitcm Inatt@dearmeylaw, com
     airtonitcyronnums: Lisa Storie-Avenatti
      SUPERIOR COURT OF CALIFORNIA, COUNTY OFOrange
        STRECTADDRESS: 341 The City Drive
        MAILING ADDRESS: P.O. Box 14170
       CITY AND ZIP COPE Orange, CA 92868-3205
           en oiwan Lamoreaux Justice Center
   PLAINTIFF Michael. Avenatti
  DEFENDANT Lisa Storie-Avenatti
          APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION                                CASE FAEMEIL

     1:1C1 ENFORCEMENT OF JUDGMENT     ❑ ATTACHMENT (Third Person)                           17D009930
           El Judgment Debtor            Li Third Person
                                             ORDER TO APPEAR FOR EXAMINATION
   TO (namo): MICHAEL JOHN AVENATTI
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
         furnish Information to aid in enforcement of a money Judgment against you.
   b. LA answer concerning properly of the judgment debtor in your possession or control or concerning a debt you owe the
         judgment debtor.
   c. al answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
         MaHs-subject to attachment.
     Date: 12/7/2018                         Time: 8:45   AM                         Dept. or Div.:Ln                   Rm.:
     Address of court      DB   is shown above LI Is:

3. This order may be served by a sheriff, marshal, registered process server, or the following specially appointed person (name):
   MATTHEW S. DE ARMEY, ESQ
   11/6/20184:19 PM
Date

                       This order must be served not less than 10 days before the date set for the examination.
                                                                               REVERSEJIIdge Lou F. Hurwitz
                                        IMPORTANT NOTICES ON
                                   APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION
4,        Original judgment creditor    p Assignee of record DI Plaintiff who has a right to attach order
    applies for an order requiring Own*
    to appear and furnish Information to aid in enforcement of the money judgment or to answer concerning properly or debt.
5. The person to be examined is
    a.        the judgment debtor.
    b. 0      a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
              owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
              Procedure section 491.110 or 708.120 Is attached.
B. The person to be examined resides or has a place of business In this county or within 150 miles of the place of examination.
7, CI This court is not the court in which the money judgment is entered or (attachment only) the court that Issued the writ of
         attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 7013.160 le attached.
8. J     The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
         Is attached.
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct,
Date: 11/6/2018                                                                                 U GE LON 1cJfRWITZ


                          (TYPE OR PRINT NNE)                                                   (=NATURE OF DEO:ARANO
                                                        (Continued on reverse)                                                   eape1012

FoonAdopt~4MMmthe                                 APPLICATION AND ORDER FOR                                                cweacivorrocedwq,
 JudidalcoondloMOloWE                                                                                             0491,110,7WAWNJWJWAM
ma1261NftJanualy62091 CEWEssen"                 APPEARANCE AND EXAMINATION                                                   mmautzwVW
                      ob.com Worms.             (Attachment-Enforcement of Judgment)           Storie-Avenatti,                Lisa
                 Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 10 of 11




                                                                                                                        AT-138/RJ-125

                                Information for Judgment Creditor Regarding Service
       If you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
       must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
       process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
       the hearing, and have a proof of service filed with the court.

                                           IMPORTANT NOTICES ABOUT THE ORDER

              APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
       NOTICE TO JUDGMENT DEBTOR if you fall to appear at the time and place specified in this order,
       you may be subject to arrest and punishment for contempt of court, and the court may make an
       order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
       proceeding.

                 APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)
      (1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified In this order,
      you may be subject to arrest and punishment for contempt of court, and the court may make an
      order requiring you to pay the reasonable attorney fees incurred by the judgment creditor In this
      proceeding,
     (2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
     action claims that the person to be examined under this order has possession or control of property
    -that-is-yours orowes you a debt—This property or-debt-is-as follows(describe the-property-or debt):




      If you claim that all or any portion of this property or debt is exempt from enforcement of the money
      judgment, you must file your exemption claim in writing with the court and have a copy personally
      served on the judgment creditor not later than three days before the date set for the examination.
      You must appear at the time and place set for the examination to establish your claim of exemption
      or your exemption may be waived.

                        APPEARANCE OF A THIRD PERSON (ATTACHMENT)
      NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order, you
      may be subject to arrest and punishment for contempt of court, and the court may make an order
      requiring you to pay the reasonable attorney fees incurred by the plaintiff In this proceeding.

                        APPEARANCE OF A CORPORATION, PARTNERSHIP,
                         ASSOCIATION, TRUST, OR OTHER ORGANIZATION
     It is your duty to designate one or more of the following to appear and be examined: officers,
     directors, managing agents, or other persons who are familiar with your property and debts.



  Igi
                    Request for AccommodutionS. ASSisliVe listening systems, computer-assisted real-time captioning, or sign
                    language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk's
                    office for Requestfor Accommodation(form MC-410). (Civil Code, § 54.8.)
AT.130JEJ.125 (Roy. January 1, 2001                  APPLICATION AND ORDER FOR                                               Popo 2 of 2

cos'i Essential                                     APPEARANCE AND EXAMINATION
(thorn 1)-51F°M18.                                  (Attachment.Enforeement of Judgment)      Storie-Avenatti, Lisa
                Case 1:19-cr-00373-PGG Document 190-1 Filed 01/21/20 Page 11 of 11




            1                                               EXHIBIT B

            2
                1.    2017 Ferrari 488 GT Spider in the name of the Respondent. Petitioner, Michael Avenatti
            3         specifically represents that there are no liens or encumbrances on this vehicle, other than the
                      monthly lease payment.
            4
                2.    The following watches;
            5         a.     Patek 5712,
                      b.     Patek 5726,
            6         c.     Patek 5960,
                      d.     Rolex 116500 and
            7         e.     Hublot.

            8   3.    The following Artwork:
                             i.     "Pergusa III" 1983
            9                ii.    Craig Kauffman "No. 17" 1989
                             iii.   Frank Gehry Sculpture
           10                iv.    Heath Gwyn Martin "Rough and Tumble"
                             v.     Michael Mulhem "Untitled" (WET)
           11                vi.    David Shapiro
                             vii.   David Shapiro "Clearing 11"
           12                viii. Murano Glass and Painted Fish

    4I     13
                             ix.
                             x.
                                    Existing "4 Nudes" - II-20" x W-9"
                                    The Ford Garage at Teloche, c. 1959, 20x24 inches
                             xi._ The_Start ofthe 1956_24 Hours, 20x24 inches
    larl    4                xii.   Jo Bonnier Photo that spans p. 46 and p. 47 of the Porsche Moments Book Jo
                                    Bonnier RSK is in the Karussell, 20x24 inches
241        15                xiii. Jesse Alexander "Porsches - Le Mans" circa 1959, Archival Pigment Paint
                             xv.    Any other artwork presently in storage which was previously in the parties
           16                       marital residence.

           17   4.   The entire legal and equitable member interest of Avenatti & Associates, APC in Passport
       t             420, LLC, which owns as its principal asset a 2016 Honda Jet, Model HA-420 serial number
           18        42000029, FAA Registry number N227WP, in the name of Passport 420 LLC.

t          19        a.      Petitioner, as President and sole shareholder of Avenatti &Associates, APC, and in
                             his capacity as Manager of Passport 420 LLC, shall execute forthwith the transfer of
           20                the Avenatti & Associates, APC member interest to Respondent and shall provide to
                             Respondent the original member ownership certificates for this limited liability
           21                company.

           22        b.      Petitioner, Michael Avenatti, specifically represents and wannnts that he is not aware
                             of any liens or encumbrances on the member interest or assets of Passport 420 LLC,
           23                including the Honda Jet Plane

           24        c.      Petitioner shall provide all notices required by Paragraph 16 of the Passport 420, LLC
                             Operating Agreement.
           25
           26

           27
           28
